

	

		II

		109th CONGRESS

		1st Session

		S. 410

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2005

			Mr. McCain introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To authorize the extension of nondiscriminatory treatment

		  (normal trade relations treatment) to the products of Ukraine.

	

	

		1.FindingsCongress finds that—

			(1)Ukraine—

				(A)has made

			 considerable progress toward respecting fundamental human rights consistent

			 with the objectives of title IV of the Trade Act of 1974;

				(B)has adopted

			 administrative procedures that accord its citizens the right to emigrate,

			 travel freely, and to return to their country without restriction;

				(C)has been found to

			 be in full compliance with the freedom of emigration provisions in title IV of

			 the Trade Act of 1974;

				(D)has made great

			 progress toward the establishment of a genuine democracy and the creation of a

			 free market economic system;

				(E)has demonstrated

			 a commitment to adopting the full range of internationally recognized core

			 labor standards and to continuing to improve the effective enforcement of its

			 laws reflecting such standards;

				(F)has committed to

			 developing a system of governance in accordance with the provisions of the

			 Final Act of the Conference on Security and Cooperation in Europe (also known

			 as the Helsinki Final Act) regarding human rights and

			 humanitarian affairs;

				(G)has endeavored to

			 address issues related to its national and religious minorities and, as a

			 member state of the Organization for Security and Cooperation in Europe (OSCE),

			 committed to adopting special measures for ensuring that persons belonging to

			 national minorities have full equality individually as well as in community

			 with other members of their group;

				(H)has enacted

			 legislation providing protection against incitement to violence against persons

			 or groups based on national, racial, ethnic, or religious discrimination,

			 including anti-Semitism, and has committed itself, including through a December

			 17, 2001, letter from the President of Ukraine to the President of the United

			 States, to ensuring freedom of religion and combating racial and ethnic

			 intolerance and hatred;

				(I)has continued to

			 return communal properties confiscated from national and religious minorities

			 during the Soviet period, facilitating the reemergence of these communities in

			 the national life of Ukraine, and establishing the legal framework for

			 completion of this process in the future;

				(J)concluded a

			 bilateral trade agreement with the United States in 1992 and a bilateral

			 investment treaty in 1994;

				(K)has demonstrated

			 a strong desire to build a friendly and cooperative relationship with the

			 United States; and

				(L)is seeking

			 admission to the World Trade Organization (WTO) on an expedited basis;

			 and

				(2)extension of

			 unconditional normal trade relations treatment to the products of Ukraine will

			 enable the United States to avail itself of all rights under the World Trade

			 Organization with respect to Ukraine.

			2.Termination of

			 application of title IV of the Trade Act of 1974 to Ukraine

			(a)Presidential

			 determinations and extensions of nondiscriminatory

			 treatmentNotwithstanding any provision of title IV of the Trade

			 Act of 1974 (19 U.S.C. 2431 et seq.), the President may—

				(1)determine that

			 such title should no longer apply to Ukraine; and

				(2)after making a

			 determination under paragraph (1) with respect to Ukraine, proclaim the

			 extension of nondiscriminatory treatment (normal trade relations treatment) to

			 the products of that country.

				(b)Termination of

			 application of title IVOn and after the effective date of the

			 extension under subsection (a)(2) of nondiscriminatory treatment to the

			 products of Ukraine, title IV of the Trade Act of 1974 shall cease to apply to

			 that country.

			

